Plaintiff Beatrice Brown was a visitor of a tenant of the defendant, owner of- an apartment house. She fell on the rear outside stairway of said house and .sustained personal injuries. Evidence was presented on the trial tending to establish that such fall was caused proximately by a defect in one of the wooden 'steps of the stairway, which defect had existed for a considerable length of time and of which the defendant had notice. The said plaintiff brought this action against the defendant to recover her damages for such personal injuries, and the other plaintiff, Douglas Brown, her husband, sued herein for loss of services and medical expenses, joining in the same complaint. The trial justice submitted to the jury the questions of defendant’s alleged negligence, the plaintiff wife’s freedom from contributory negligence, and damages. The jury rendered a verdict in favor of the plaintiff wife for $2,500, and in favor of the plaintiff husband for $657. Upon defendant’s motion, the trial justice set aside such verdict and ordered a new trial of the action, upon the assigned grounds, (1) that such defect was trivial and inconsequential, and (2) that the jury’s verdict was against the greater weight of the evidence. From the order entered thereon plaintiffs appealed. Order granting defendant’s motion to set aside the verdict and directing a new trial of this action reversed on the law, with costs, motion denied, verdict reinstated, and judgment directed to be entered thereon, with costs. We are of opinion that the case was properly submitted to the jury, that the evidence supports the verdict rendered in all respects, and that the trial justice erred in setting it aside and in ordering a new trial. Lazansky, P. J., Young, Carswell and Taylor, JJ., concur; Hagarty, J., dissents and votes to affirm.